Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6, 7, 10, 11, 16, and 17 are presented for examination.
Claims 1, 6, 7, 10, 11, 16, and 17 are amended. 
Claims  2-5, 8, 9, 12-15, and 18-20  are canceled.

Response to Arguments
Regarding claim objections applicant’s arguments, see page 7 paragraph 3, filed February 28, 2022, with respect to claims 18-20 have been fully considered and are persuasive.  The claim objections of claims 18-20 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7 paragraph 4, filed February 28, 2022, with respect to claim 4 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claim 4 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraphs 5 – page 14, filed February 28, 2022, with respect to claims 1, 6, 7, 10, 11, 16, and 17 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1, 6, 7, 10, 11, 16, and 17 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 6, 7, 10, 11, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 7, 10, 11, 16, and 17  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 7, 11, and 17 … configuring, according to the configuration information, a data radio bearer (DRB) and a target SDAP entity corresponding to a PDU session identifier;  wherein  the configuration information comprises an identifier of the DRB and the PDU session identifier corresponding to the DRB, wherein one SDAP entity corresponds to one PDU session; the configuration information is configured to indicate an establishment of  the DRB wherein the configuring, according to the configuration information, the DRB and the target SDAP entity corresponding to the PDU session identifier comprises: establishing the DRB and the target SDAP entity, in a case that the target SDAP entity is not established… wherein the configuring, according to the configuration information, the DRB and the target SDAP entity corresponding to the PDU session identifier comprises: deleting the DRB and the target SDAP entity, in a case that the target SDAP entity is established and the DRB is an entirety of DRBs corresponding to the target SDAP entity… and in combination with other limitations recited as specified in claims 1, 7, 11, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Agiwal et al. (US Pub. No.: 2018/083688) discloses a UE for managing a user plane operation in a wireless communication system. The UE includes a user plane management unit coupled to a memory and a processor. The user plane management unit is configured to receive a signaling message from a gNodeB. Further, the user plane management unit is configured to determine whether the signaling message includes control information comprising one of a PDCP re-establish indication and a security key change indication. Further, the user plane management unit is configured to perform the at least one operation for at least one data radio bearer based on the determination.
Wang (US Pub. No.: 2020/0154498) discloses see para. 0117, “FIG. 6 is a diagram of an architecture on which the embodiments of the present invention are based. As shown in FIG. 6, RRC and/or PDCP functions are realized on a CU, and RLC and/or MAC and/or physical layer functions are realized on a DU. The CU can be further divided into a control plane functional entity (referred to as a CU-CP or a CP) and a user plane functional entity (referred to as a CU-UP or a UP). The CP and the UP can be individual physical entities, and there is an open interface between the physical entities. The CU-CP contains a control plane function. For example, a signaling (e.g., an X2 signaling or an Xn signaling) is transmitted or received from a horizontal interface to generate an RRC message. A Simple DFS Access Protocol (SDAP) layer and a PDCP layer of a data bearer are realized on the CU-UP. It is to be noted that, the RRC signaling is transmitted to the DU only after it is processed by the PDCP layer. In order to decrease the transmission path for signaling transmission, the PDCP protocol corresponding to the RRC signaling can be realized on the CU-CP. However, in 
Shih (US Pub. No.: 2019/0166646) discloses a method for multi-connectivity, the method includes: receiving, by a User Equipment (UE), a first Radio Resource Control (RRC) message comprising at least one Secondary Cell Group (SCG) Data Radio Bearer (DRB) configuration from a Master Cell Group (MCG), and reporting, by the UE, failure information to the MCG via a second RRC message, wherein the failure information comprises an SCG failure cause value and at least one first cell identity (ID).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469